                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

STEVENSON FORD                                                                       PETITIONER

V.                                                                    NO. 4:18-CV-67-DMB-DAS

LEPHER JENKINS, et al.                                                            RESPONDENTS


                                              ORDER

       On August 14, 2018, United States Magistrate Judge David A. Sanders issued a Report and

Recommendation recommending that Stevenson Ford’s petition for writ of habeas corpus be

dismissed as untimely. Doc. #13. Because this Court did not receive objections from Ford, it

reviewed the R&R for clear error and, finding none, dismissed the case with prejudice on January

3, 2019. Docs. #19, #20. Ford subsequently moved for reconsideration on the ground that he

mailed objections but that the document was lost in the mail. Docs. #21, #24. This Court,

considering the objections timely filed but finding them without substantive merit, denied

reconsideration. Doc. #26. Ford subsequently moved for a certificate of appealability. Doc. #27.

       Rule 11 of the Rules Governing § 2254 Proceedings for the United States District Courts

requires a court to “issue or deny a certificate of appealability when it enters a final order adverse

to the applicant.” A certificate of appealability (“COA”) will issue “only if the applicant has made

a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). For cases

rejected on their merits, a movant “must demonstrate that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong” to warrant a COA. Slack v.

McDaniel, 529 U.S. 473, 484 (2000). To obtain a COA on a claim rejected on procedural grounds,

a movant must demonstrate “that jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and that jurists of reason would find it
debatable whether the district court was correct in its procedural ruling.” Id. at 484. Based on the

Slack criteria, the Court, for the reasons set forth in its order denying reconsideration, finds that a

COA should not issue in this case. Accordingly, Ford’s motion for a certificate of appealability

[27] is DENIED.

       SO ORDERED, this 26th day of November, 2019.

                                                       /s/Debra M. Brown
                                                       UNITED STATES DISTRICT JUDGE




                                                  2
